Case 2:20-cv-12917-WJM-MF Document 7 Filed 11/10/20 Page 1 of 1 PageID: 140


                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT Of NEW JERSEY


 EVERGREEN SHIPPING AGENCY
 (AMERICA) CORPORATION f/k/a!                                      20-cv-129l7
 EVERGREEN MARINE CORPORATION,

                        Petitioner,                               JUDGMENT

        V.


 GLOBAL SHIPPING AGENCIES, S.A. and
 GLOBAL SHIPPING AGENCIES S.A.S.,

                        Respondents.


      THIS MATTER comes before the Court upon Petitioner’s Motion to Confirm

Arbitration Award. ECF No. 4. The Court having considered the moving papers submitted

by the Petitioner; Respondents having failed to respond thereto; and a decision having been

duly rendered; IT IS on this 10th day of November 2020 hereby ORDERED AND

ADJUDGED that:

       1. Petitioner shall recover from Respondents the sum of $1,160,473.57, plus all

             accrued interest pursuant to the terms of the Arbitration Award.

      2. Post-judgment interest shall continue to accrue, at the rate of three percent above

             the three-month London Interbank Offering Rate (LIBOR) on the principal

             amount of $1,040,925.73, from the date hereof until such principal amount is

             paid in full by Respondents.




                                                   WILLI2A. MARTINI, U.S.D.J.
